Citation Nr: 0215933	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-22 295	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a rating higher than 10 percent from November 
4, 1998, to June 22, 1999, and to a rating higher than 40 
percent from July 31, 1999, for herniated nucleus pulposus at 
L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 21, 1990 to November 3, 1998, and from June 22, 1999 
to July 30, 1999.

2.  The veteran perfected an appeal of a March 2000 RO 
decision that awarded service connection and assigned a 10 
percent rating for herniated nucleus pulposus at L5-S1 from 
November 4, 1998 to June 22, 1999, and 20 percent from July 
31, 1999.  By a February 2002 rating decision, a 40 percent 
rating was awarded from July 31, 1999.

3.  On October 16, 2002, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that she wanted to withdraw her appeal.  


CONCLUSION OF LAW

The appeal with regard to the matter of the veteran's 
entitlement to higher initial ratings for herniated nucleus 
pulposus at L5-S1 has been withdrawn.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal.  


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


